Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered March 27, 2002, convicting him of attempted murder in the second degree and robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*541The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal, and that the waiver included any challenge to his sentence (see People v Scott, 286 AD2d 352 [2001]; People v Vaughn, 286 AD2d 354 [2001]; People v Toye, 264 AD2d 401 [1999]). The Supreme Court asked the defendant on the record if he understood that he would give up the right “to bring th[e] case on to any higher court for any reason whatsoever” and to challenge “any motions that were made, [and] any decisions rendered” as long as the Supreme Court adhered to its sentence promise, and that “anything at all with regard to this case [would] be concluded” once he was sentenced, and the defendant responded in the affirmative. Altman, J.E, Krausman, Crane and Cozier, JJ., concur.